DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 2, 4, 5, 7A-7B, 9A-9B, 13A-13B include underlined reference number(s) (e.g. 208 in Fig. 4), which is improper.  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:   
The form and legal phraseology often used in patent claims, such as “means”, “said”, and “comprises” should be avoided. The abstract of the disclosure is objected to because on lines 1-2, 4, and 8 of the abstract, it reads "comprises" or "comprising". Examiner suggests the Applicant revise the instance of "comprises" or "comprising" to read –includes– or –including–. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 9, 14, and 19-20 are objected to because of the following informalities:
Claim 9 and 19 recite "a fluid" (ll.3) which should be written as –the fluid–.
Claim 14 and 20 recite "light source" (ll.2-3 and 14, respectively) which should be written as –the light source–. 
Claim 20 recites the limitation "a fluid" (ll.16) which should be changed to –the fluid–. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8, 10, and 18 recites the limitation "the reusable base portion" (ll.2).
Claim 11 recites the limitation "the lumen" (ll.4).
There is insufficient antecedent basis for these limitations in the claims above.

In Claims 8, 10 and 18, it is unclear whether “the sensor body” (as first recited in claim 3, ll.2) and “the reusable base portion” (as recited in claims 8, 10, and 18, ll.2) are the same limitation or different limitations. The Examiner elects to interpret “the sensor body” and “the reusable base portion” as the same limitation, just denoted with different names in separate claims. If these are different names for the same limitation, then please revise to claims to have consistent claim language with either “the sensor body” or “the reusable base portion”.

The remaining claims 12-19 (dependent claims) are also rejected based on dependency upon a rejected claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suehara et al. (US 20200022638 A1)

Regarding Claim 1, Suehara discloses an oxygen measurement device including a catheter, and teaches a system 12 ('oxygen measurement system', fig.1, ¶ 35) comprising:
an elongated body 22 ('flexible hollow elongated shaft', fig.1, ¶ 37) defining a lumen 30 ('lumen', fig.2, ¶ 39), the elongated body 22 comprising a proximal portion ("“distal side” (distal end)", left side in fig.2, ¶ 36) and a distal portion ("“proximal side” (proximal end)", right side in fig.2, ¶ 36);
an anchoring member 24 ('balloon', fig.2, ¶ 37) positioned on the proximal portion ("“distal side” (distal end)", fig.2, ¶ 36) of the elongated body 22;
a fluorescence material 56 ('phosphor', fig.3, ¶ 46) configured to be located within the lumen 30 (see fig.3) with a fluid in the lumen 30 (fluid flowing through the lumen would be urine therefore the phosphor 56 would be located in the lumen with urine as it flows out of the patient);
a light source 58 ('optical fiber', fig.3, ¶ 47) configured to emit light to expose the fluorescence material 56 to the emitted light ("The phosphor 56 is made of a material that emits fluorescence when irradiated with the excitation light from the optical fiber 58", ¶ 47), wherein the fluorescence material 56 within the fluid ("urine", ¶ 45) is configured to fluoresce when exposed to the light in the lumen 30 ("The phosphor 56 is made of a material that emits fluorescence when irradiated with the excitation light from the optical fiber 58", ¶ 47);
and a light detector 50 ('oxygen sensor main body', fig.2, ¶ 45) configured to detect the fluorescence of the fluorescence material 56, 
wherein the system 12 is configured to detect oxygen in the fluid ("urine", ¶ 45) within the lumen 30 ("The oxygen sensor 20, which is configured as a so-called fluorescent (optical) oxygen sensor 20, includes an oxygen sensor main body 50, which is capable of detecting oxygen in urine", ¶ 45) based on the detected fluorescence (NOTE: 20 is described as a 'fluorescent (optical) oxygen sensor', which is also commonly known as an optical DO sensor. It is commonly known that optical DO sensors measure the DO concentration of liquid media based on the quenching of luminescence in the presence of oxygen, therefore it would be obvious that 20 operates based on the detected fluorescence).

Regarding Claim 11, Suehara teaches a method comprising:
a fluorescence material 56 ('phosphor', fig.3, ¶ 46) to the emitted light ("The phosphor 56 is made of a material that emits fluorescence when irradiated with the excitation light from the optical fiber 58", ¶ 47), wherein the fluorescence material 56 within a fluid ("urine", ¶ 45) is configured to fluoresce when exposed to the light in the lumen 30 ("The phosphor 56 is made of a material that emits fluorescence when irradiated with the excitation light from the optical fiber 58", ¶ 47) defined by an elongated body 22 ('flexible hollow elongated shaft', fig.1, ¶ 37) comprising a proximal portion ("“distal side” (distal end)", fig.2, ¶ 36) and a distal portion ("“proximal side” (proximal end)", fig.2, ¶ 36);
controlling a light source 58 ('optical fiber', fig.3, ¶ 47; also fig.6, ¶ 71) configured to emit light to expose the fluorescence material 56 to the emitted light ("The phosphor 56 is made of a material that emits fluorescence when irradiated with the excitation light from the optical fiber 58", ¶ 47) and detecting, with a light detector 50 ('oxygen sensor main body', fig.2, ¶ 45) , the fluorescence of the fluorescence material 56;
and determining, based on the detected fluorescence (“fluorescence” or “excitation light”, ¶ 10, 48-49), oxygen in the fluid within the lumen ("The oxygen sensor 20, which is configured as a so-called fluorescent (optical) oxygen sensor 20, includes an oxygen sensor main body 50, which is capable of detecting oxygen in urine", ¶ 45, 59, 60-61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara et al. (US 20200022638 A1) in view of Elbadry et al. (US 20190358387 A1).

Regarding Claims 2, 4, 7, 12, and 17 Suehara fails to teach that the light source and the light detector are both releasably coupled to the elongated body, and to have a lens configured to be placed on the elongated body in between the fluorescence material and the light source. 
Elbadry teaches that the light source 82 and the light detector 84 are both releasably coupled to the elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34), and a lens 72a ('lens or filter', fig.16D, ¶ 188) ("a lens or filter (72a) may be disposed between the lighter emitters (71) and fluid conduit (34)", ¶ 188).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Suehara such that the light source and the light detector are both releasably coupled to the elongated body as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129), and to include a lens, as taught by Elbadry, configured to be placed on the elongated body in between the fluorescence material and the light source, in order to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251). 

Regarding Claim 3, Suehara fails to teach a sensor body configured to be releasably coupled to the elongated body, the sensor body supporting a light source and a light detector. 
Suehara and Elbadry are commensurate art because they both disclose a patient monitoring system using catheters. Elbadry specifically discloses a patient monitoring system that may be used with catheters to monitor the infusion and drainage of any solution into the human body, and teaches a sensor body 301 ('patient monitoring device', fig.20A, ¶ 217) configured to be releasably coupled to an elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34), the sensor body 301 supporting the light source 82 and the light detector 84 ("the patient monitoring device (301) may comprise one or more sensors configured to measure one or more parameters such as fluid optical scatter/absorption", ¶ 217).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Suehara to include a sensor body configured to be releasably coupled to the elongated body, the sensor body supporting a light source and a light detector, as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129). 

Regarding Claims 8 and 18, as best understood, Suehara fails to teach that the lens is configured to be coupled to the reusable base portion. Elbadry teaches that the lens 72a is configured to be coupled to the reusable base portion 301 (301 is commensurate to the optical scatter/absorption measurement system 1610 depicted in fig.16D, ¶ 188).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Suehara to include the lens of Elbadry, which would be configured to be coupled to the reusable base portion as taught by Elbadry, for the purpose to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251). 

Regarding Claims 5 and 15, Suehara teaches the fluorescence material 56 ('phosphor', fig.3, ¶ 46) in the lumen 30 ('lumen', fig.2, ¶ 39), but fails to teach that the lens is configured to focus the light to the fluorescence material in the lumen. Elbadry teaches that the lens 72a ('lens or filter', fig.16D, ¶ 188) is configured to focus the light ("focus the light from the light source", ¶ 252). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Suehara to inlcude the lens of Elbadry such that it would be configured to focus the light, as taught by Elbadry, to the fluorescence material of Suehara in the lumen, in order to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Regarding Claims 6 and 16, Suehara teaches the fluorescence from the fluorescence material 56 ('phosphor', fig.3, ¶ 46), but fails to teach that the lens is configured to focus the fluorescence from the fluorescence material to the light detector. Elbadry teaches the lens 72a and the light detector 84 ('light detectors', fig.43, ¶ 251).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Suehara to include the lens of Elbadry, such that it would be configured to focus the fluorescence from the fluorescence material of Suehara to the light detector as taught by Elbadry, in order to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Regarding Claim 13, Suehara fails to teach that the light source and the light detector are coupled to a sensor body configured to be releasably coupled to the elongated body. Elbadry teaches that the light source 82 and the light detector 84 are coupled to a sensor body 301 ('patient monitoring device', fig.20A, ¶ 217) configured to be releasably coupled to the elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Suehara to include the light source and the light detector, such that they would be coupled to a sensor body configured to be releasably coupled to the elongated body as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129).

Regarding Claim 14, Suehara teaches the fluorescence material 56 ('phosphor', fig.3, ¶ 46) and the elongated body 22, but fails to teach focusing the emitted light through a lens configured to be placed on the elongated body in between the fluorescence material and light source. Elbadry teaches focusing the emitted light ("focus the light from the light source", ¶ 252) through a lens 72a ('lens or filter', fig.16D, ¶ 188) configured to be placed on the elongated body 22, and the light source 82 ('light source', fig.43, ¶ 251).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Suehara to include a lens, as taught by Elbadry, to focus the emitted light through said lens configured to be placed on the elongated body in between the fluorescence material of Suehara and light source as taught by Elbadry, in order to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara in view of Elbadry and further in view of Ergun (US 20190076674 A1).

Regarding Claims 9 and 19, Suehara/Elbadry fail to teach a first ultrasonic sensor configured to transmit a first ultrasonic signal in a first direction through a fluid flowing distally within the lumen; and a second ultrasonic sensor configured to transmit a second ultrasonic signal in a second direction through the fluid flowing distally within the lumen, the second ultrasonic sensor being positioned on the elongated body proximal to the first ultrasonic sensor. 
Ergun discloses a medical device includes a capacitive micromachined ultrasonic transducer (CMUT) array, and teaches a first ultrasonic sensor 4210 ('ultrasound transducer array', fig.42, ¶ 230) configured to transmit a first ultrasonic signal ("Ultrasound...wave", ¶ 230, which is directed at the opposite face of the other ultrasonic sensor) in a first direction; and a second ultrasonic sensor 4220 ('ultrasound transducer array', fig.42, ¶ 230) configured to transmit a second ultrasonic signal ("Ultrasound...wave", ¶ 230, which is directed at the opposite face of the other ultrasonic sensor) in a second direction.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Suehara to include a first ultrasonic sensor configured to transmit a first ultrasonic signal in a first direction, as taught by Ergun, through a fluid flowing distally within the lumen of Suehara; and a second ultrasonic sensor configured to transmit a second ultrasonic signal in a second direction, as taught by Ergun,  through the fluid flowing distally within the lumen of Suehara, and to have the second ultrasonic sensor positioned on the elongated body of Suehara proximal to the first ultrasonic sensor as taught by Ergun, to create vibrations through the fluid by alternately transmitting and receiving a burst of ultrasound between two transducers for the purpose of providing high accuracy flow readings of the fluid in the elongate body that are unaffected by other factors such as temperature, density, or concentration of the fluid and to expose the fluid of the body to ultrasound to form an acoustic cavity that enhances intensity of the ultrasound within the fluid (Ergun ¶ 15) in order to determine the flow of fluid within the elongated body. 

Regarding Claim 10, as best understood, Suehara fails to teach that the first and the second ultrasonic sensor are coupled to the reusable base portion. Elbadry teaches the reusable base portion 301 and Ergun teaches the first 4210 and the second ultrasonic sensor 4220. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Suehara to include the first and the second ultrasonic sensors of Ergun, such that they would be coupled to the reusable base portion as taught by Elbadry, in a similar manner to the embodiment of Figure 78C of Elbadry, to create vibrations through the fluid by alternately transmitting and receiving a burst of ultrasound between two transducers for the purpose of providing high accuracy flow readings of the fluid in the elongate body that are unaffected by other factors such as temperature, density, or concentration of the fluid and to expose the fluid of the body to ultrasound to form an acoustic cavity that enhances intensity of the ultrasound within the fluid (Ergun ¶ 15) in order to determine the flow of fluid within the elongated body.

Regarding Claim 20, Suehara discloses an oxygen measurement device including a catheter, and teaches a system 12 ('oxygen measurement system', fig.1, ¶ 35) comprising:
an elongated body 22 ('flexible hollow elongated shaft', fig.1, ¶ 37) defining a lumen 30 ('lumen', fig.2, ¶ 39), the elongated body 22 comprising a proximal portion ("“distal side” (distal end)", left side in fig.2, ¶ 36) and a distal portion ("“proximal side” (proximal end)", right side in fig.2, ¶ 36);
an anchoring member 24 ('balloon', fig.2, ¶ 37) positioned on the proximal portion ("“distal side” (distal end)", fig.2, ¶ 36) of the elongated body 22;
a fluorescence material 56 ('phosphor', fig.3, ¶ 46) configured to be located within the lumen 30 (see fig.3) with a fluid in the lumen 30 (fluid flowing through the lumen would be urine therefore the phosphor 56 would be located in the lumen with urine as it flows out of the patient);
a light source 58 ('optical fiber', fig.3, ¶ 47) configured to emit light to expose the fluorescence material 56 to the emitted light ("The phosphor 56 is made of a material that emits fluorescence when irradiated with the excitation light from the optical fiber 58", ¶ 47), wherein the fluorescence material 56 within the fluid ("urine", ¶ 45) is configured to fluoresce when exposed to the light in the lumen 30 ("The phosphor 56 is made of a material that emits fluorescence when irradiated with the excitation light from the optical fiber 58", ¶ 47);
and a light detector 50 ('oxygen sensor main body', fig.2, ¶ 45) configured to detect the fluorescence of the fluorescence material 56, 
wherein the system 12 is configured to detect oxygen in the fluid ("urine", ¶ 45) within the lumen 30 ("The oxygen sensor 20, which is configured as a so-called fluorescent (optical) oxygen sensor 20, includes an oxygen sensor main body 50, which is capable of detecting oxygen in urine", ¶ 45) based on the detected fluorescence (NOTE: 20 is described as a 'fluorescent (optical) oxygen sensor', which is also commonly known as an optical DO sensor. It is commonly known that optical DO sensors measure the DO concentration of liquid media based on the quenching of luminescence in the presence of oxygen, therefore it would be obvious that 20 operates based on the detected fluorescence).
However, Suehara fails to teach a sensor body configured to be releasably coupled to the elongated body, the sensor body supporting a light source and a light detector; aand a lens configured to be placed on the elongated body. 
Suehara and Elbadry are commensurate art because they both disclose a patient monitoring system using catheters. Elbadry specifically discloses a patient monitoring system that may be used with catheters to monitor the infusion and drainage of any solution into the human body, and teaches a light source 82 ('light source', fig.43, ¶ 251) configured to emit light ("The light source (82) emits light", ¶ 251) commensurate to said light source of Suehara. Elbadry also teaches a light detector 84 ('light detectors', fig.43, ¶ 251) commensurate to said light detector of Suehara, and Elbadry teaches a sensor body 301 ('patient monitoring device', fig.20A, ¶ 217) configured to be releasably coupled to an elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34), the sensor body 301 supporting the light source 82 and the light detector 84 ("the patient monitoring device (301) may comprise one or more sensors configured to measure one or more parameters such as fluid optical scatter/absorption", ¶ 217); a lens 72a ('lens or filter', fig.16D, ¶ 188) configured to be placed on the elongated body ("a lens or filter (72a) may be disposed between the lighter emitters (71) and fluid conduit (34)", ¶ 188).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Suehara to include a sensor body configured to be releasably coupled to the elongated body, the sensor body supporting a light source and a light detector, as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129); and to include a lens, as taught by Elbadry, configured to be placed on the elongated body in between the fluorescence material and the light source, in order to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251). 
Suehara fails to teach a first ultrasonic sensor configured to transmit a first ultrasonic signal in a first direction through a fluid flowing distally within the lumen; and a second ultrasonic sensor configured to transmit a second ultrasonic signal in a second direction through the fluid flowing distally within the lumen, the second ultrasonic sensor being positioned on the elongated body proximal to the first ultrasonic sensor
Ergun teaches a first ultrasonic sensor 4210 ('ultrasound transducer array', fig.42, ¶ 230) configured to transmit a first ultrasonic signal ("Ultrasound...wave", ¶ 230, which is directed at the opposite face of the other ultrasonic sensor) in a first direction; and a second ultrasonic sensor 4220 ('ultrasound transducer array', fig.42, ¶ 230) configured to transmit a second ultrasonic signal ("Ultrasound...wave", ¶ 230, which is directed at the opposite face of the other ultrasonic sensor) in a second direction. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Suehara to include a first ultrasonic sensor configured to transmit a first ultrasonic signal in a first direction through a fluid flowing distally within the lumen; and a second ultrasonic sensor configured to transmit a second ultrasonic signal in a second direction through the fluid flowing distally within the lumen, the second ultrasonic sensor being positioned on the elongated body proximal to the first ultrasonic sensor as taught by Ergun, to provide an additional sensor to the device that enhances the device by creating vibrations through the fluid by alternately transmitting and receiving a burst of ultrasound between two transducers for the purpose of providing high accuracy flow readings of the fluid in the elongate body that are unaffected by other factors such as temperature, density, or concentration of the fluid and to expose the fluid of the body to ultrasound to form an acoustic cavity that enhances intensity of the ultrasound within the fluid (Ergun ¶ 15) in order to determine the flow of fluid within the elongated body. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, 19, and 20 of copending Application No. 16/858,209 (hereinafter copending application’209) in view of Elbadry. This is a provisional nonstatutory double patenting rejection.

	Regarding Claim 1, copending application ‘209 teaches a system (Claim 20) comprising: 
an elongated body defining a lumen, the elongated body comprising a proximal portion and a distal portion (Claim 20); 
an anchoring member positioned on the proximal portion of the elongated body (Claim 20); 
a fluorescence material configured to be located within the lumen with a fluid in the lumen (Claim 19); 
a light source configured to emit light to expose the fluorescence material to the emitted light, wherein the fluorescence material within the fluid is configured to fluoresce when exposed to the light in the lumen (Claim 8); 
and a light detector configured to detect the fluorescence of the fluorescence material (Claim 8), wherein the system is configured to detect oxygen in the fluid within the lumen based on the detected fluorescence (Claim 8).

	Regarding Claim 2, copending application ‘209 teaches the light source (Claim 8) and the light detector (Claim 8), but fails to teach that they are both releasably coupled to the elongated body. 
Elbadry teaches that the light source 82 and the light detector 84 are both releasably coupled to the elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34), and a lens 72a ('lens or filter', fig.16D, ¶ 188) ("a lens or filter (72a) may be disposed between the lighter emitters (71) and fluid conduit (34)", ¶ 188).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘209 such that the light source and the light detector are both releasably coupled to the elongated body as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129), and to include a lens, as taught by Elbadry, configured to be placed on the elongated body in between the fluorescence material and the light source, to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Regarding Claim 3, copending application ‘209 fails to teach a sensor body configured to be releasably coupled to the elongated body, the sensor body supporting the light source and the light detector. 
Elbadry teaches a sensor body 301 ('patient monitoring device', fig.20A, ¶ 217) configured to be releasably coupled to an elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34), the sensor body 301 supporting the light source 82 and the light detector 84 ("the patient monitoring device (301) may comprise one or more sensors configured to measure one or more parameters such as fluid optical scatter/absorption", ¶ 217).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘209 to include a sensor body configured to be releasably coupled to the elongated body, the sensor body supporting a light source and a light detector, as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129). 

Regarding Claims 2, 4, 7, 12, and 17, copending application ‘209fails to teach that the light source and the light detector are both releasably coupled to the elongated body, and to have a lens configured to be placed on the elongated body in between the fluorescence material and the light source. 
Elbadry teaches that the light source 82 and the light detector 84 are both releasably coupled to the elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34), and a lens 72a ('lens or filter', fig.16D, ¶ 188) ("a lens or filter (72a) may be disposed between the lighter emitters (71) and fluid conduit (34)", ¶ 188).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘209 such that the light source and the light detector are both releasably coupled to the elongated body as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129), and to include a lens, as taught by Elbadry, configured to be placed on the elongated body in between the fluorescence material and the light source, to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Regarding Claims 8 and 18, copending application ‘209 fails to teach that the lens is configured to be coupled to the reusable base portion. Elbadry teaches that the lens 72a is configured to be coupled to the reusable base portion 301 (301 is commensurate to the optical scatter/absorption measurement system 1610 depicted in fig.16D, ¶ 188).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of application ‘230 to include the lens of Elbadry, which would be configured to be coupled to the reusable base portion as taught by Elbadry, for the purpose to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251). 

Regarding Claims 5 and 15, copending application ‘209 fails to teach that the lens is configured to focus the light to the fluorescence material in the lumen. Elbadry teaches that the lens 72a ('lens or filter', fig.16D, ¶ 188) is configured to focus the light ("focus the light from the light source", ¶ 252). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘209 to inlcude the lens of Elbadry such that it would be configured to focus the light, as taught by Elbadry, to the fluorescence material of copending application ‘209 in the lumen, in order to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Regarding Claims 6 and 16, copending application ‘209 fails to teach that the lens is configured to focus the fluorescence from the fluorescence material to the light detector. Elbadry teaches the lens 72a and the light detector 84 ('light detectors', fig.43, ¶ 251).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘209 to include the lens of Elbadry, such that it would be configured to focus the fluorescence from the fluorescence material of copending application ‘209 to the light detector as taught by Elbadry, to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Regarding Claim 13, copending application ‘209 fails to teach that the light source and the light detector are coupled to a sensor body configured to be releasably coupled to the elongated body. Elbadry teaches that the light source 82 and the light detector 84 are coupled to a sensor body 301 ('patient monitoring device', fig.20A, ¶ 217) configured to be releasably coupled to the elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘209 to include the light source and the light detector, such that they would be coupled to a sensor body configured to be releasably coupled to the elongated body as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129).

Regarding Claim 14, copending application ‘209 fails to teach focusing the emitted light through a lens configured to be placed on the elongated body in between the fluorescence material and light source. Elbadry teaches focusing the emitted light ("focus the light from the light source", ¶ 252) through a lens 72a ('lens or filter', fig.16D, ¶ 188) configured to be placed on the elongated body 22, and the light source 82 ('light source', fig.43, ¶ 251).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘209 to include a lens, as taught by Elbadry, to focus the emitted light through said lens configured to be placed on the elongated body in between the fluorescence material of copending application ‘209 and light source as taught by Elbadry, to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Claims 9-10 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, 19, and 20 of copending Application No. 16/858,209 (hereinafter copending application ‘209) in view of Elbadry and Ergun (US 20190076674 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claims 9 and 19, a copending application ‘209/Elbadry fail to teach a first ultrasonic sensor configured to transmit a first ultrasonic signal in a first direction through a fluid flowing distally within the lumen; and a second ultrasonic sensor configured to transmit a second ultrasonic signal in a second direction through the fluid flowing distally within the lumen, the second ultrasonic sensor being positioned on the elongated body proximal to the first ultrasonic sensor. 
Ergun discloses a medical device includes a capacitive micromachined ultrasonic transducer (CMUT) array, and teaches a first ultrasonic sensor 4210 ('ultrasound transducer array', fig.42, ¶ 230) configured to transmit a first ultrasonic signal ("Ultrasound...wave", ¶ 230, which is directed at the opposite face of the other ultrasonic sensor) in a first direction; and a second ultrasonic sensor 4220 ('ultrasound transducer array', fig.42, ¶ 230) configured to transmit a second ultrasonic signal ("Ultrasound...wave", ¶ 230, which is directed at the opposite face of the other ultrasonic sensor) in a second direction.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘209 to include a first ultrasonic sensor configured to transmit a first ultrasonic signal in a first direction, as taught by Ergun, through a fluid flowing distally within the lumen of copending application ‘209; and a second ultrasonic sensor configured to transmit a second ultrasonic signal in a second direction, as taught by Ergun,  through the fluid flowing distally within the lumen of copending application ‘209, and to have the second ultrasonic sensor positioned on the elongated body of copending application ‘209 proximal to the first ultrasonic sensor as taught by Ergun, to create vibrations through the fluid by alternately transmitting and receiving a burst of ultrasound between two transducers for the purpose of providing high accuracy flow readings of the fluid in the elongate body that are unaffected by other factors such as temperature, density, or concentration of the fluid and to expose the fluid of the body to ultrasound to form an acoustic cavity that enhances intensity of the ultrasound within the fluid (Ergun ¶ 15) in order to determine the flow of fluid within the elongated body. 

Regarding Claim 10, copending application ‘209 fails to teach that the first and the second ultrasonic sensor are coupled to the reusable base portion. Elbadry teaches the reusable base portion 301 and Ergun teaches the first 4210 and the second ultrasonic sensor 4220. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘209 to include the first and the second ultrasonic sensors of Ergun, such that they would be coupled to the reusable base portion as taught by Elbadry, in a similar manner to the embodiment of Figure 78C of Elbadry, to create vibrations through the fluid by alternately transmitting and receiving a burst of ultrasound between two transducers for the purpose of providing high accuracy flow readings of the fluid in the elongate body that are unaffected by other factors such as temperature, density, or concentration of the fluid and to expose the fluid of the body to ultrasound to form an acoustic cavity that enhances intensity of the ultrasound within the fluid (Ergun ¶ 15) in order to determine the flow of fluid within the elongated body.

Regarding Claim 20, copending application ‘209 teaches a system (Claim 20) comprising: 
an elongated body defining a lumen, the elongated body comprising a proximal portion and a distal portion (Claim 20); an anchoring member positioned on the proximal portion of the elongated body (Claim 20); a fluorescence material configured to be located within the lumen with a fluid in the lumen (Claim 19); a light source configured to emit light to expose the fluorescence material to the emitted light, wherein the fluorescence material within the fluid is configured to fluoresce when exposed to the light in the lumen (Claim 8); and a light detector configured to detect the fluorescence of the fluorescence material (Claim 8), wherein the system is configured to detect oxygen in the fluid within the lumen based on the detected fluorescence (Claim 8).
However, copending application ‘209 fails to teach a sensor body configured to be releasably coupled to the elongated body, the sensor body supporting a light source and a light detector; a first ultrasonic sensor configured to transmit a first ultrasonic signal in a first direction through a fluid flowing distally within the lumen; and a second ultrasonic sensor configured to transmit a second ultrasonic signal in a second direction through the fluid flowing distally within the lumen, the second ultrasonic sensor being positioned on the elongated body proximal to the first ultrasonic sensor; a lens configured to be placed on the elongated body in between the fluorescence material and light source. 
Elbadry teaches a light source 82 ('light source', fig.43, ¶ 251) configured to emit light ("The light source (82) emits light", ¶ 251) commensurate to said light source of copending application ‘209. Elbadry also teaches a light detector 84 ('light detectors', fig.43, ¶ 251) commensurate to said light detector of copending application ‘209. And Elbadry teaches a sensor body 301 ('patient monitoring device', fig.20A, ¶ 217) configured to be releasably coupled to an elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34), the sensor body 301 supporting the light source 82 and the light detector 84 ("the patient monitoring device (301) may comprise one or more sensors configured to measure one or more parameters such as fluid optical scatter/absorption", ¶ 217); a lens 72a ('lens or filter', fig.16D, ¶ 188) configured to be placed on the elongated body ("a lens or filter (72a) may be disposed between the lighter emitters (71) and fluid conduit (34)", ¶ 188).
Ergun teaches a first ultrasonic sensor 4210 ('ultrasound transducer array', fig.42, ¶ 230) configured to transmit a first ultrasonic signal ("Ultrasound...wave", ¶ 230, which is directed at the opposite face of the other ultrasonic sensor) in a first direction; and a second ultrasonic sensor 4220 ('ultrasound transducer array', fig.42, ¶ 230) configured to transmit a second ultrasonic signal ("Ultrasound...wave", ¶ 230, which is directed at the opposite face of the other ultrasonic sensor) in a second direction.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘209 to include a sensor body configured to be releasably coupled to the elongated body, the sensor body supporting a light source and a light detector, as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129); a first ultrasonic sensor configured to transmit a first ultrasonic signal in a first direction through a fluid flowing distally within the lumen; and a second ultrasonic sensor configured to transmit a second ultrasonic signal in a second direction through the fluid flowing distally within the lumen, the second ultrasonic sensor being positioned on the elongated body proximal to the first ultrasonic sensor as taught by Elbadry, to provide an additional sensor to the device that enhances the device by creating vibrations through the fluid by alternately transmitting and receiving a burst of ultrasound between two transducers for the purpose of providing high accuracy flow readings of the fluid in the elongate body that are unaffected by other factors such as temperature, density, or concentration of the fluid and to expose the fluid of the body to ultrasound to form an acoustic cavity that enhances intensity of the ultrasound within the fluid (Ergun ¶ 15) in order to determine the flow of fluid within the elongated body; and to include a lens, as taught by Elbadry, to focus the emitted light through said lens configured to be placed on the elongated body in between the fluorescence material of Suehara and light source as taught by Elbadry, in order to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/858,252 (hereinafter copending application’252) in view of Elbadry. This is a provisional nonstatutory double patenting rejection.

Regarding Claim 1, copending application ‘252 teaches a system (Claim 1) comprising: 
an elongated body defining a lumen, the elongated body comprising a proximal portion and a distal portion (Claim 1); 
an anchoring member positioned on the proximal portion of the elongated body (Claim 1); 
a fluorescence material configured to be located within the lumen with a fluid in the lumen (Claim 9); 
a light source configured to emit light to expose the fluorescence material to the emitted light, wherein the fluorescence material within the fluid is configured to fluoresce when exposed to the light in the lumen (Claim 9); 
and a light detector configured to detect the fluorescence of the fluorescence material (Claim 9), wherein the system is configured to detect oxygen in the fluid within the lumen based on the detected fluorescence (Claim 9).

Regarding Claim 2, copending application ‘252 teaches the light source (Claim 9) and the light detector (Claim 9), but fails to teach that they are both releasably coupled to the elongated body. 
Elbadry teaches that the light source 82 and the light detector 84 are both releasably coupled to the elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34), and a lens 72a ('lens or filter', fig.16D, ¶ 188) ("a lens or filter (72a) may be disposed between the lighter emitters (71) and fluid conduit (34)", ¶ 188).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘252 such that the light source and the light detector are both releasably coupled to the elongated body as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129), and to include a lens, as taught by Elbadry, configured to be placed on the elongated body in between the fluorescence material and the light source, to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Regarding Claim 3, copending application ‘252 fails to teach a sensor body configured to be releasably coupled to the elongated body, the sensor body supporting the light source and the light detector. 
Elbadry teaches a sensor body 301 ('patient monitoring device', fig.20A, ¶ 217) configured to be releasably coupled to an elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34), the sensor body 301 supporting the light source 82 and the light detector 84 ("the patient monitoring device (301) may comprise one or more sensors configured to measure one or more parameters such as fluid optical scatter/absorption", ¶ 217).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘252 to include a sensor body configured to be releasably coupled to the elongated body, the sensor body supporting a light source and a light detector, as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129). 

Regarding Claims 2, 4, 7, 12, and 17, copending application ‘252 fails to teach that the light source and the light detector are both releasably coupled to the elongated body, and to have a lens configured to be placed on the elongated body in between the fluorescence material and the light source. 
Elbadry teaches that the light source 82 and the light detector 84 are both releasably coupled to the elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34), and a lens 72a ('lens or filter', fig.16D, ¶ 188) ("a lens or filter (72a) may be disposed between the lighter emitters (71) and fluid conduit (34)", ¶ 188).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘252 such that the light source and the light detector are both releasably coupled to the elongated body as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129), and to include a lens, as taught by Elbadry, configured to be placed on the elongated body in between the fluorescence material and the light source, to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Regarding Claims 8 and 18, copending application ‘252 fails to teach that the lens is configured to be coupled to the reusable base portion. Elbadry teaches that the lens 72a is configured to be coupled to the reusable base portion 301 (301 is commensurate to the optical scatter/absorption measurement system 1610 depicted in fig.16D, ¶ 188).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of application ‘252 to include the lens of Elbadry, which would be configured to be coupled to the reusable base portion as taught by Elbadry, for the purpose to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251). 

Regarding Claims 5 and 15, application ‘252 fails to teach that the lens is configured to focus the light to the fluorescence material in the lumen. Elbadry teaches that the lens 72a ('lens or filter', fig.16D, ¶ 188) is configured to focus the light ("focus the light from the light source", ¶ 252). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘252 to inlcude the lens of Elbadry such that it would be configured to focus the light, as taught by Elbadry, to the fluorescence material of copending application ‘252 in the lumen, in order to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Regarding Claims 6 and 16, copending application ‘252 fails to teach that the lens is configured to focus the fluorescence from the fluorescence material to the light detector. Elbadry teaches the lens 72a and the light detector 84 ('light detectors', fig.43, ¶ 251).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘252 to include the lens of Elbadry, such that it would be configured to focus the fluorescence from the fluorescence material of copending application ‘252 to the light detector as taught by Elbadry, to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Regarding Claim 13, copending application ‘252 fails to teach that the light source and the light detector are coupled to a sensor body configured to be releasably coupled to the elongated body. Elbadry teaches that the light source 82 and the light detector 84 are coupled to a sensor body 301 ('patient monitoring device', fig.20A, ¶ 217) configured to be releasably coupled to the elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘252 to include the light source and the light detector, such that they would be coupled to a sensor body configured to be releasably coupled to the elongated body as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129).

Regarding Claim 14, copending application ‘252 fails to teach focusing the emitted light through a lens configured to be placed on the elongated body in between the fluorescence material and light source. Elbadry teaches focusing the emitted light ("focus the light from the light source", ¶ 252) through a lens 72a ('lens or filter', fig.16D, ¶ 188) configured to be placed on the elongated body 22, and the light source 82 ('light source', fig.43, ¶ 251).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of application‘252 to include a lens, as taught by Elbadry, to focus the emitted light through said lens configured to be placed on the elongated body in between the fluorescence material of copending application ‘252 and light source as taught by Elbadry, to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Regarding Claims 9 and 19, copending application ‘252 teaches a first ultrasonic sensor configured to transmit a first ultrasonic signal in a first direction through a fluid flowing distally within the lumen; and a second ultrasonic sensor configured to transmit a second ultrasonic signal in a second direction through the fluid flowing distally within the lumen, the second ultrasonic sensor being positioned on the elongated body proximal to the first ultrasonic sensor (Claim 6). 

Regarding Claim 10, copending application ‘252 teaches the first and second ultrasonic sensor (Claim 6), but fails to teach that the first and the second ultrasonic sensor are coupled to the reusable base portion. Elbadry teaches the reusable base portion 301.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘252 such that the first and second ultrasonic sensors of copending application ‘252 would be coupled to the reusable base portion as taught by Elbadry, in a similar manner to the embodiment of Figure 78C of Elbadry, to create vibrations through the fluid by alternately transmitting and receiving a burst of ultrasound between two transducers for the purpose of providing high accuracy flow readings of the fluid in the elongate body that are unaffected by other factors such as temperature, density, or concentration of the fluid in order to determine the flow of fluid within the elongated body.

Regarding Claim 20, copending application ‘252 teaches a system (Claim 1) comprising: an elongated body defining a lumen, the elongated body comprising a proximal portion and a distal portion (Claim 1); an anchoring member positioned on the proximal portion of the elongated body (Claim 1); a fluorescence material configured to be located within the lumen with a fluid in the lumen (Claim 9); a light source configured to emit light to expose the fluorescence material to the emitted light, wherein the fluorescence material within the fluid is configured to fluoresce when exposed to the light in the lumen (Claim 9); and a light detector configured to detect the fluorescence of the fluorescence material (Claim 9), wherein the system is configured to detect oxygen in the fluid within the lumen based on the detected fluorescence (Claim 9); a first ultrasonic sensor configured to transmit a first ultrasonic signal in a first direction through a fluid flowing distally within the lumen; and a second ultrasonic sensor configured to transmit a second ultrasonic signal in a second direction through the fluid flowing distally within the lumen, the second ultrasonic sensor being positioned on the elongated body proximal to the first ultrasonic sensor (Claim 6).
However, copending application ‘252 fails to teach a sensor body configured to be releasably coupled to the elongated body, the sensor body supporting a light source and a light detector; a lens configured to be placed on the elongated body in between the fluorescence material and light source. 
Elbadry teaches a light source 82 ('light source', fig.43, ¶ 251) configured to emit light ("The light source (82) emits light", ¶ 251) commensurate to said light source of copending application ‘252. Elbadry also teaches a light detector 84 ('light detectors', fig.43, ¶ 251) commensurate to said light detector of copending application ‘252. And Elbadry teaches a sensor body 301 ('patient monitoring device', fig.20A, ¶ 217) configured to be releasably coupled to an elongated body 34 (see figs.20A-20B, in which the patient monitoring device 301 is shown to have a clip-like function that holds it on to a tubing connection 34), the sensor body 301 supporting the light source 82 and the light detector 84 ("the patient monitoring device (301) may comprise one or more sensors configured to measure one or more parameters such as fluid optical scatter/absorption", ¶ 217); a lens 72a ('lens or filter', fig.16D, ¶ 188) configured to be placed on the elongated body ("a lens or filter (72a) may be disposed between the lighter emitters (71) and fluid conduit (34)", ¶ 188).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of copending application ‘252 to include a sensor body configured to be releasably coupled to the elongated body, the sensor body supporting a light source and a light detector, as taught by Elbadry, so that the sensor body would be configured to releasably engage a fluid conduit for the purpose that the device may alternate between an open configuration and a closed configuration so that, when open, the device may be removed from the catheter for replacement and, when closed, at least a portion of the fluid conduit may be shielded from external light and sealed from external fluid so that accurate measurements may be taken by the detector imbedded within the body without damaging the detector via contact with fluid and to keep the detector sanitary (¶ 129); and to include a lens, as taught by Elbadry, to focus the emitted light through said lens configured to be placed on the elongated body in between the fluorescence material of Suehara and light source as taught by Elbadry, in order to collimate the light waves such that the lens focuses, or filters, light from the elongated body into the detector for analysis of the oxygen content of the fluid flowing through the elongated body (¶ 188, 251).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burnett et al. (US 20190343445 A1), systems, devices and methods for draining and analyzing bodily fluids.
Karol et al. (US 20190316948 A1), a system including a pumping cassette.
Kuck et al. (US 20190069831 A1), an oxygen-sensing assembly for attachment to a urinary catheter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785